       Case 3:20-cv-05427-LC-HTC Document 7 Filed 05/20/20 Page 1 of 2

                                                                          Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION



DAVID LEE RILEY, JR,
      Plaintiff,

v.                                                 Case No. 3:20cv5427-LC-HTC

FREDERICK V LONGMIRE
ASSISTANT STATE ATTORNEY,
      Defendant.
                                         /

                                   ORDER

      This cause comes on for consideration upon the magistrate judge’s Report

and Recommendation dated May 11, 2020 (ECF No. 4). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1).   Petitioner Riley filed a response (ECF No. 3), which he entitled,

“Objections to These Proposed Findings Recommendations.” The document is

nonsensical, requesting “14 more days of which to enter ‘suplamental to the

record’” and arguing that he “is being held illegally and has proof to the Rule 41

Case Law” and “‘Costa Rico’ below sea level no jurisdiction” and “the

fundamental constitutional right asserted established; exercised of due diligence

retroactively of the mandate.”
      Case 3:20-cv-05427-LC-HTC Document 7 Filed 05/20/20 Page 2 of 2

                                                                           Page 2 of 2

      Having considered the Report and Recommendation, and the objections

filed, I have determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.    The Magistrate Judge’s Report and Recommendation (ECF No. 4) is

            adopted and incorporated by reference in this order.

      2.    Plaintiff's complaint (ECF Doc. 1) is dismissed under 28 U.S.C. §

            1915A because Plaintiff(1) fails to state a claim on which relief may

            be granted and (2) seeks monetary relief against a defendant who is

            immune from such relief.

      3.    The Clerk is directed to close the file.

      DONE AND ORDERED this 20th day of May, 2020.



                               s/L.A. Collier
                               LACEY A. COLLIER
                               SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5427-LC-HTC
